MEMORANDUM***
Erwin Peay appeals pro se the district court’s judgment for defendants following a jury trial in his action alleging that defendants used excessive force against him in violation of the Fourth Amendment. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We are unable to review Peay’s contentions regarding the jury verdict because Peay failed to provide copies of the trial transcripts. See Fed. R.App. P. 10(b)(2); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam).
The district court did not abuse its discretion by denying Peay’s motion for appointment of counsel because Peay failed to demonstrate exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *961courts of this circuit except as may be provided by 9th Cir. R. 36-3.